           Case 1:20-cv-10800-CM Document 2 Filed 12/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CORNELIUS STUBBS,

                             Plaintiff,

                    -against-                                     20-CV-10800 (CM)

DET. KEVIN MOORE, BADGE #77;                         ORDER DIRECTING PAYMENT OF FEES
OFFICER JHON DOE #1; OFFICER JHON                     OR IFP APPLICATION AND PRISONER
DOE #2; OFFICER JHON DOE #3; NEW                               AUTHORIZATION
WINDSOR PD; TOWN OF NEW WINDSOR
12553,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained in the Orange County Jail, brings this action pro se. To

proceed with a civil action in this Court, a prisoner must either pay $402.00 in fees – a $350.00

filing fee plus a $52.00 administrative fee – or, to request authorization to proceed in forma

pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP

application, the Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee

in installments deducted from the prisoner’s account. 1 See 28 U.S.C. § 1915(b)(1). A prisoner

seeking to proceed in this Court without prepayment of fees must therefore authorize the Court

to withdraw these payments from his account by filing a “prisoner authorization,” which directs

the facility where the prisoner is incarcerated to deduct the $350.00 filing fee from the prisoner’s

account in installments and to send to the Court certified copies of the prisoner’s account

statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).


       1
         The $52.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
              Case 1:20-cv-10800-CM Document 2 Filed 12/23/20 Page 2 of 2




         Plaintiff submitted the complaint without the filing fees or a completed IFP application

and prisoner authorization. Within thirty days of the date of this order, Plaintiff must either pay

the $402.00 in fees or complete, sign, and submit the attached IFP application and prisoner

authorization. If Plaintiff submits the IFP application and prisoner authorization, they should be

labeled with docket number 20-CV-10800 (CM). 2

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       December 23, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         2
          Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed as
frivolous or malicious, or for failing to state a claim on which relief may be granted, the
dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot
file federal civil actions IFP as a prisoner, unless he is under imminent danger of serious physical
injury, and must pay the filing fees at the time of filing any new federal civil action.

                                                  2
